11/30/2018
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT JACKSON
                        Assigned on Briefs October 2, 2018

                STATE OF TENNESSEE v. TRACY ARNOLD

               Appeal from the Circuit Court for Henderson County
                   No. 14-142-2        Donald H. Allen, Judge
                    ___________________________________

                          No. W2018-00307-CCA-R3-CD
                      ___________________________________

The Defendant, Tracy Arnold, appeals the Henderson County Circuit Court’s revocation
of her probation related to her convictions for attempted aggravated child abuse and
neglect. After a review of the record and applicable law, we affirm the trial court’s
judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS P.J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and ALAN E. GLENN, JJ., joined.

George Morton Googe, District Public Defender; and Hayley Johnson, Assistant Public
Defender, Jackson, Tennessee, for the appellant, Tracy Arnold.

Herbert H. Slatery III, Attorney General and Reporter; Zachary T. Hinkle, Assistant
Attorney General; Jody Pickens, District Attorney General; and Angela Scott, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                     OPINION

                FACTUAL AND PROCEDURAL BACKGROUND

       On November 25, 2014, the Defendant pleaded guilty to attempted aggravated
child abuse and neglect in the Henderson County Circuit Court. The trial court ordered
the Defendant to serve eight years on probation, to be supervised by the community
corrections program. The Defendant was supervised by a community corrections officer
in Henderson County from November 25, 2014, until the Defendant relocated to Carroll
County towards the end of July or early August in 2017. On August 30, 2017, the
Defendant’s new community corrections officer in Carroll County signed an affidavit
asserting that the Defendant had not attended her weekly appointments since July 19,
2017. The trial court executed an arrest warrant in September 2017, and the Defendant
was arrested in December 2017.

       The trial court held a hearing on January 26, 2018. The Defendant testified that
she had missed her appointments because her husband had rearranged his work schedule
and she had neither a car nor a driver’s license to transport herself to the meetings. The
Defendant also admitted to using methamphetamine on “a couple of occasions” while on
probation. The trial court revoked the Defendant’s probation because the Defendant
admitted to violating the terms of her probation. The trial court ordered the Defendant to
serve her eight-year sentence in confinement. The Defendant filed a timely notice of
appeal.

                                       ANALYSIS

       A trial court can revoke a defendant’s probation “[i]f the trial judge finds that the
defendant has violated the conditions of probation and suspension by a preponderance of
the evidence.” T.C.A. § 40-35-311(e)(1). Once a trial court finds by a preponderance of
the evidence that a defendant has violated a term of her probation, the trial court may
revoke the probation and order the imposition of the original judgment. T.C.A. § 40-35-
110-311(e); State v. Kendrick, 178 S.W.3d 734, 738 (Tenn. Crim. App. 2005). This court
reviews the trial court’s decision to revoke the Defendant’s probation for abuse of
discretion. State v. Schaffer, 45 S.W.3d 553, 555 (Tenn. 2001). To establish an abuse of
discretion, the Defendant must show that there is “no substantial evidence” in the record
to support the trial court’s determination that a violation of probation has occurred. Id. at
554.

        On appeal, the Defendant does not challenge the trial court’s finding that she
violated the terms of her probation. Rather, she maintains that the trial court erred in
ordering her to serve her sentence in confinement. “An accused, already on probation, is
not entitled to a second grant of probation or another form of alternative sentencing.”
Jeffery A. Warfield, 01C01-9711-CC-00504, 1999 WL 61065, at *2 (Tenn. Crim. App.
Feb. 10, 1999). The Defendant, while under oath, admitted to violating the terms of her
probation by using methamphetamine on “a couple of occasions.” We conclude that the
trial court did not abuse its discretion by revoking the Defendant’s probation and ordering
her to serve her sentence in confinement. Accordingly, we affirm the judgment of the
trial court.


                                     ___________________________________________
                                     JOHN EVERETT WILLIAMS, PRESIDING JUDGE
                                            -2-